Citation Nr: 0528829	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right lower extremity, claimed as muscle spasm.

2.  Entitlement to service connection for a disability of the 
left lower extremity, claimed as muscle spasm.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran has active service from March 1968 to September 
1975 and again from January 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In January 2004, the Board remanded 
the matter.  


REMAND

The Board initially notes that the veteran's service medical 
records show that he suffered a cold injury while on active 
duty.  In this regard, it is emphasized that the veteran is 
currently service-connected for, inter alia, frostbite of the 
feet, right lower extremity cold injury residuals, and left 
lower extremity cold injury residuals.  The veteran asserts 
that the conditions currently on appeal are related to his 
service in the Persian Gulf during his last period of active 
service in 1991.  The issues on appeal were framed in the 
October 2002 rating decision as service connection for 
radiculopathy of the right lower extremity (claimed as muscle 
spasm) and service connection for radiculopathy of the left 
lower extremity (claimed as muscle spasm).  They were framed 
in the January 2004 Board remand simply as service connection 
for a disability of the right lower extremity, claimed as 
muscle spasm, and service connection for a disability of the 
left lower extremity, claimed as muscle spasm.  In an October 
2004 statement from the veteran, he asserted that he suffered 
nerve damage throughout his body, which he indicated was the 
result of being in the Persian Gulf in 1991 and having been 
exposed to gas.  

The Board notes that the examiner in the September 2002 VA 
examination noted the veteran's in-service cold weather 
exposure,  as well as the back injury he sustained while 
working at General Electric after his separation from 
service, for which he had surgery.  The examiner concluded, 
"[t]he back pain radiating into the legs is unlikely to be 
due to cold weather injury because of the radicular 
pattern."  He stated that the veteran had had significant 
back surgery with fusion of his lumbar spine after his 
separation from service, which the above-mentioned scar 
confirmed.  The examiner reiterated that the veteran's 
records confirm cold weather exposure while in service, but 
stated that the veteran's "complaint of intermittent pain 
from his back all the way down his leg is more of an 
indication of a radiculopathy rather than cold weather 
injury."  The examiner stated that there were no specific 
muscle spasms during the examination.  The examiner failed to 
specifically render an opinion as to the probable etiology of 
the veteran's radiculopathy, or of his claimed muscle spasms.                 

The Board finds that the above examination report is, 
therefore, inadequate and that the veteran should be afforded 
another VA examination.  The examiner must render an opinion 
as to the probable etiology of any bilateral lower extremity 
abnormalities, to include radiculopathy and muscle spasms, 
that are distinguishable from his service-connected lower 
extremity cold injury residuals.  In this regard, the Board 
reiterates that the veteran has asserted that the claims on 
appeal are a result of his service in the Persian Gulf.  

The provisions of 38 U.S.C.A. § 1117 with respect to Persian 
Gulf War veterans were amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976, 988-989 (Dec. 27, 2001), to define what 
constitutes a "qualifying chronic disability" for purposes of 
entitlement to compensation under the statute.  The 
provisions of 38 U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or 
(B) to a degree of 10 percent or more during the presumptive 
period prescribed under subsection (b).  

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2004).  

Section 3.317 of title 38, Code of Federal Regulations, 
provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (ii) By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 
(Authority: 38 U.S.C. 1117).
 
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Arrange to afford the veteran a new 
VA examination with regard to his claims 
for service connection for a disability 
of the right lower extremity, claimed as 
muscle spasm and service connection for a 
disability of the left lower extremity, 
claimed as muscle spasm, to include as 
due to undiagnosed illness.  Ensure that 
the claims folder and a copy of this 
remand are made available to the 
examiner, who should carefully review 
them before the examination.  Such tests 
as the examiner deems necessary should be 
performed.  The examiner is directed to 
state whether any of the veteran's 
symptoms are attributable to a diagnosed 
illness, an undiagnosed illness, or a 
medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome.  For any symptoms which 
are attributed to an undiagnosed illness 
or a medically unexplained chronic 
multisymptom illness, the examiner must 
state for the record whether there is 
objective evidence of the symptom(s).  

2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

